Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim 1, 3-15, 17, 18 and 20-23 have been considered but are moot because the arguments do not apply to the current prior art reference combination including new reference Riley et al., US Patent Application (20150293225), being used in the current rejection.  
The Office finds that Riley employs systems like Lidar or Radar which can track aerial objects in any direction.  Riley also has systems which can determine when an airborne object is within a predetermined distance behind the tracking aircraft.  Riley also indicates it can generate images when an object like an aircraft is a predetermined distance behind the tracking aircraft to allow for refueling or other functions.  The image can be used by Varga’s HUD to give the pilot a representation of a refueling aircraft or even a threat designated aircraft.  The Varga’s heads up controller (processor) can speak to any other processor and controller in the system or maybe part of the same processor or CPU system as Riley discusses. Anyone of ordinary skill in the art at the time of the inventions effective would have been able to combine the known technology.
As such the Office finds that the below cited prior art teaches all claim as presently presented.  The applicant must do more to distinguish his invention from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-13, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al., US Patent Application (20100238161), hereinafter “Varga” and Riley et al., US Patent Application (20150293225), hereinafter “Riley”

Regarding Claim 1 Varga teaches a system for an aircraft, the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] the system comprising: a heads-up display within a cockpit of the aircraft A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying [Varga para 0135]; and a heads-up control that receives image data from the one or more cameras, Pan, tilt, and zoom cameras mounted in specific locations to see the outside of the aircraft can be used to augment the occluded view of the pilot, where said cameras can follow the direction of the pilots head [Varga para 0020]  the heads-up control responsively generates an image on the heads-up display Perfectly line up the projected image directly overlaying the real object. b. Select an object on the display and presenting known information about the object. c. View the objects current attributes, such as relative distance, velocity, direction, altitude, vertical speed, projected path, etc. [Varga para 0149 -0151] and 
Varga does not teach but Riley teaches one or more cameras disposed on an aft portion of a fuselage of the aircraft the aircraft 30 may include a camera to observe the breakaway lights of the tanker 24 to perform a breakaway operation. [Riley para 0048]
wherein the heads-up control is configured to determine when an in-flight aerial object is within a predetermined range behind the aircraft and in response to the detection of the in-flight aerial object within the predetermined range, The LIDAR device 22 may be orientated to scan a defined field of view (FOV) 26, which in various embodiments is located aft of the tanker 24. The field of view 26 may be a predetermined angular scanning range and distance range, for example, from the aft of the tanker 24. X para 0026]] the heads-up control responsively generates an image (on the heads-up display) based on image data from the one or more cameras to provide a rearward view of an area behind the aircraft in which the aerial object is located. the LIDAR device 22 is configured to only search for, and return reflector x, y, z position and does not generate an image. However, in other embodiments, an image may be generated, for example, to provide additional information, such as to identify the type of aircraft 30 to be refueled, or an image to be displayed to the tanker air vehicle operator (AVO) who is controlling the aircraft 30 remotely. X para 0038]. This information may then be provided to the crew of the tanker 24 or the air vehicle operator (AVO). [Riley para 0053] It should be noted that the LIDAR utilizes a pre-determined distance from the drogue 140 to the receiver as a continuity monitor to determine if the drogue 140 has fallen off the probe 142. [Riley para 0057]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Riley. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system.

Regarding claim 3 Varga and Riley teach everything above (see Claim 1). In addition, Riley teaches wherein the aerial object is an aircraft, a missile, or a rocket. an image may be generated, for example, to provide additional information, such as to identify the type of aircraft 30 to be refueled, or an image to be displayed to the tanker air vehicle operator (AVO) who is controlling the aircraft 30 remotely. [Riley para 0038] 

Regarding claim 7 Varga and Riley teach everything above (see claim1). In addition Riley teaches comprising an onboard radar system, Predicted data can also be provided by real-time sensor space environmental prediction systems 46 such as from radars or satellite [Riley para 0075] wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on data from the onboard radar system and to continuously generate the image to provide the rearward view of the aircraft on the heads-up display when the in-flight aerial object is within the predetermined range behind the aircraft. the LIDAR device 22 is configured to only search for, and return reflector x, y, z position and does not generate an image. However, in other embodiments, an image may be generated, for example, to provide additional information, such as to identify the type of aircraft 30 to be refueled, or an image to be displayed to the tanker air vehicle operator (AVO) who is controlling the aircraft 30 remotely. X para 0038]. This information may then be provided to the crew of the tanker 24 or the air vehicle operator (AVO). [Riley para 0053] It should be noted that the LIDAR utilizes a pre-determined distance from the drogue 140 to the receiver as a continuity monitor to determine if the drogue 140 has fallen off the probe 142. [Riley para 0057]

Regarding claim 10 Varga and Riley teach everything above (see Claim 1). In addition Varga teaches wherein the heads-up control is configured to determine when a second aircraft is behind the aircraft and generates the image on the heads-up display based on the image data from the one or more cameras to provide a rearward view of an area behind the aircraft and wherein the aircraft and the second aircraft are on the ground. a live video slice from the gimbaled zoom camera is fed back and projected onto the semi transparent display onto the pilot's perception of the wing surface as viewed through the display by perceptual transformation of the video and the pilots gaze vector. This augments the view behind the wing. [Varga para 0023]

Regarding Claim 11 Varga teaches a system for an aircraft, the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] the system comprising: a heads-up display within a cockpit of the aircraft A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying [Varga para 0135]; and a heads-up control that receives image data from the one or more cameras,  Pan, tilt, and zoom cameras mounted in specific locations to see the outside of the aircraft can be used to augment the occluded view of the pilot, where said cameras can follow the direction of the pilots head [Varga para 0020]  and wherein the heads-up control generates an image on the heads-up display Perfectly line up the projected image directly overlaying the real object. b. Select an object on the display and presenting known information about the object. c. View the objects current attributes, such as relative distance, velocity, direction, altitude, vertical speed, projected path, etc. [Varga para 0149 -0151] and
Varga does not teach but Riley teaches one or more cameras disposed on an aft portion of a fuselage of the aircraft the aircraft 30 may include a camera to observe the breakaway lights of the tanker 24 to perform a breakaway operation. [Riley para 0048]
wherein the heads-up control generates an image (on the heads-up display) from image data from one or more cameras disposed on an aft portion of an aircraft The LIDAR device 22 may be orientated to scan a defined field of view (FOV) 26, which in various embodiments is located aft of the tanker 24. The field of view 26 may be a predetermined angular scanning range and distance range, for example, from the aft of the tanker 24. X para 0026]] in response to determining that an image on the heads-up display based on image data from the one or more cameras to provide a rearward view of an area behind the aircraft in which the aerial object is located. the LIDAR device 22 is configured to only search for, and return reflector x, y, z position and does not generate an image. However, in other embodiments, an image may be generated, for example, to provide additional information, such as to identify the type of aircraft 30 to be refueled, or an image to be displayed to the tanker air vehicle operator (AVO) who is controlling the aircraft 30 remotely. X para 0038]. This information may then be provided to the crew of the tanker 24 or the air vehicle operator (AVO). [Riley para 0053] It should be noted that the LIDAR utilizes a pre-determined distance from the drogue 140 to the receiver as a continuity monitor to determine if the drogue 140 has fallen off the probe 142. [Riley para 0057]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Riley. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system.

Regarding claim 12 Varga and Riley teach everything above (see Claim 11). In addition Varga teaches wherein the generated image is overlaid on information previously displayed on the heads-up display so that the information and the generated image are both visible on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding claim 13 Varga and Riley teach everything above (see Claim 11). In addition Varga teaches wherein the generated image obscures information previously displayed on the heads-up display. A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying … Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects [Varga para 0135& 0136]

Regarding Claim 17 Varga teaches A method for providing a rearward view of an aircraft, the method comprising:, the HUD360 1 with no critical surfaces highlighted, shows the pilot's aircraft flight plan path 14 with two way points identified 15, [Varga para 0080] generating an image on a heads-up display in a cockpit of an aircraft based on the image data A pilot cockpit system for automatically receiving tactical and environmental data from multiple aircraft positions, its own aircraft position and displaying 3 dimensional aircraft data, displaying [Varga para 0135]; and a heads-up control that receives image data from the one or more cameras, Pan, tilt, and zoom cameras mounted in specific locations to see the outside of the aircraft can be used to augment the occluded view of the pilot, where said cameras can follow the direction of the pilots head [Varga para 0020]  the heads-up control responsively generates an image on the heads-up display Perfectly line up the projected image directly overlaying the real object. b. Select an object on the display and presenting known information about the object. c. View the objects current attributes, such as relative distance, velocity, direction, altitude, vertical speed, projected path, etc. [Varga para 0149 -0151] and 
Varga does not teach but Riley teaches determining whether an in-flight aerial object is within a predetermined range behind the aircraft prior to generating the image on the heads-up display. The LIDAR device 22 may be orientated to scan a defined field of view (FOV) 26, which in various embodiments is located aft of the tanker 24. The field of view 26 may be a predetermined angular scanning range and distance range, for example, from the aft of the tanker 24. [Riley para 0026]. the LIDAR device 22 is configured to only search for, and return reflector x, y, z position and does not generate an image. However, in other embodiments, an image may be generated, for example, to provide additional information, such as to identify the type of aircraft 30 to be refueled, or an image to be displayed to the tanker air vehicle operator (AVO) who is controlling the aircraft 30 remotely. [Riley para 0038]. This information may then be provided to the crew of the tanker 24 or the air vehicle operator (AVO). [Riley para 0053] It should be noted that the LIDAR utilizes a pre-determined distance from the drogue 140 to the receiver as a continuity monitor to determine if the drogue 140 has fallen off the probe 142. [Riley para 0057]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga and Riley. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system.

Regarding claim 21 Varga and Riley teach everything above (see Claim 11). In addition Varga teaches wherein the generated image is overlaid on information previously displayed on the heads-up display so that the information and the generated image are both visible on the heads-up display. Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects. [Varga para 0123]

Regarding claim 22 Varga and Riley teach everything above (see Claim 11). In addition Varga teaches wherein the generated image obscures information previously displayed on the heads-up display. Perfectly line up the projected image directly overlaying the real aircraft, terrain, and obstacle objects. [Varga para 0123] (overlaying images involves re writing image data to pixels to create the overlay which does obscures some of the content while also allowing previous content to be visible.  If the applicant is describing a total rewritten image generated then by definition the previous image would be obscured.)

Claims 4-6, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Riley and in further view of Yan et al., US Patent Application (20190286916), hereinafter “Yan”

Regarding claim 4 Varga, Riley and Bailey teach everything above (see claim 1). In addition, Varga and Riley do not teach but Yan teaches wherein the one or more cameras comprise a first camera disposed on a right side of the aft portion of the fuselage and a second camera disposed on a left side of the aft portion of the fuselage. host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Riley and Yan. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.

Regarding claim 5 Varga, Riley and Yan teach everything above (see claim 4). In addition, Yan teaches wherein the heads-up control receives image data from the first camera and the second camera, and wherein the rearward view comprises a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 6 Varga, Riley and Yan teach everything above (see claim 5). In addition, Yan teaches wherein the heads-up control is configured to determine whether the aerial object is approaching the aircraft via processing the image data. Video camera 31 must be calibrated to be able to relate the pixels of the image with the real distances in the refuelling scenario. This calibration may be carried out by identifying an object having known dimensions in an image, such as, for example, drogue 21. [Varga para 0024]

Regarding claim 14 Varga, Riley and Yan teach everything above (see claim 11). In addition, Yan teaches wherein generated image comprises a stitched together image from image data from a first camera disposed on a right side of the aft portion of an aircraft and image data from a second camera disposed on a left side of the aft portion of the aircraft. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Riley and Yan. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.


Regarding claim 15 Varga, Riley and Yan teach everything above (see claim 14). In addition Yan teaches wherein the generated image is a mirror image of a rearward view from the aircraft with an image from the first camera and an image from the second camera being flipped side by side on the heads-up display. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Regarding claim 18 Varga and Coll teach everything above (see claim 17). In addition Varga and Coll do not teach but Yan teaches wherein providing image data comprises providing acquired image data from a first camera disposed on a right side of the aft portion of the aircraft and a second camera disposed on a left side of the aft portion of the aircraft, host vehicle 105 can be configured with a forward left side camera, a backward left side camera, a forward right side camera, a backward right side camera. [Yan para 0048]; and 
generating an image on the heads-up display comprising generating a stitched rearward view based on image data from the first camera and the second camera. the warped lateral image data for each of the dual lateral cameras on each side of the autonomous or host vehicle can be stitched together or combined to create a single combined image data set using the following process. [Yan para 0055]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Yan discloses a system and method for lateral vehicle detection is disclosed. A particular embodiment can be configured to: receive lateral image data from at least one laterally-facing camera associated with an autonomous vehicle; warp the lateral image data based on a line parallel to a side of the autonomous vehicle; perform object extraction on the warped lateral image data to identify extracted objects in the warped lateral image data; and apply bounding boxes around the extracted objects.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Riley and Yan. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system. Yan adds the ability to provide a virtual view from the mounted cameras allowing a composite view of a direction.

Claims 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Riley and in further view of Mohan et al., US Patent Application (20190049268), hereinafter “Mohan”

Regarding claim 8 Varga and Riley teaches everything above (see claim 1). In addition Varga and Riley do not teach but Mohan teaches wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on information from a flight interval management (FIM) avionics system The FIM avionics automation in the cockpit enables the Flight Crew to fly an approach with an assigned time/distance-based spacing goal behind another aircraft enabling reduced variability in arrival rates and reduced average separation between arriving aircraft. [Mohan para 0032] The distance determined also serves the addition function of an available distance to adjust the time error in incremental amount in accordance with the distance. {Mohan para 0060]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Mohan discloses an aircraft management for selecting a speeding profile mode for phases of a flight plan including: retrieving assigned space goals (ASG) corresponding to a plurality of achieve by point (ABP) designations for a target flight path of the aircraft wherein the target flight path is associated with a target aircraft; determining a target air speed and applicable speed profile modes by retrieving prior information of traffic history and flight plans of the target aircraft to achieve the ABP designations corresponding to an ASG retrieved; selecting from a plurality of applicable speed profile modes, at least one applicable speed profile mode for a phase of the target flight plan for the aircraft; and comparing statuses of the aircraft of at least a status of fuel remaining for a combination of the selection of the applicable speed profile mode and the phase of the target flight plan.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Riley and Mohan. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system. Mohan allows for flight management information to allow for avoidance of obstacles.

Regarding claim 9 Varga and Riley teaches everything above (see claim 1). In addition Varga and Riley do not teach but Mohan teaches wherein the heads-up control is configured to determine when an aerial object is within a predetermined range behind the aircraft based on an automatic dependent surveillance-broadcast (ADS-B) signal a Once the data is entered or selected of the chosen Flight ID, processors of the FMS extract the necessary data for computation using various solutions of related flight interval management data which has been received via the broadcast from ADS-B and then sent to the traffic computer of the FMS and as well as data received from the SWIM/ATC data source. The FMS using data extraction techniques of data of the flight plan and flight ID selected or entered, proceeds within a time period of approximately 15 minutes to extrapolate certain algorithmic predictions of traffic data for a particular Flight ID. That is, once data of the flight Plan is extracted, the trajectory of the particular aircraft is computed. Other attributes such as clearance type may also be automatically computed by the flight management computer by comparing a lateral flight plan of particular aircraft and a target aircraft (in this case is the flight ID entered by the pilot, user or crew). [Mohan para 0058] 

Regarding claim 20 Varga, Riley and Mohan teaches everything above (see claim 17). In addition Mohan teaches further comprising receiving information from a flight interval management (FIM) avionics system, receiving an automatic dependent surveillance-broadcast (ADS-B) signal, or receiving information from an on-board radar system to determine if the object is within the predetermined range of the aircraft. The FIM avionics automation in the cockpit enables the Flight Crew to fly an approach with an assigned time/distance-based spacing goal behind another aircraft enabling reduced variability in arrival rates and reduced average separation between arriving aircraft. [Mohan para 0032] The distance determined also serves the addition function of an available distance to adjust the time error in incremental amount in accordance with the distance. {Mohan para 0060]

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga and Riley and in further view of Pongratz et al., US Patent Application (20130200207), hereinafter “Pongratz”

Regarding claim 23 Varga and Riley teach everything above (see claim1). In addition Varga and Riley do not teach but Pongratz teaches wherein the generated image is a mirror image of a rearward view from the aircraft. The camera is equipped with a first image sensor with a first high speed shutter assigned to it and a second image sensor with a second high speed shutter assigned to it such that the camera lens has a device comprised of optical elements for bundling incident radiation onto a radiation-sensitive surface of the first image sensor and/or the second image sensor with at least one mirror telescope arrangement and at least one target tracking mirror arrangement [Pongratz para 0280]

Varga discloses a safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating a virtual 360.degree. HUD (Heads Up Display) with 6 degrees of freedom movement. The system includes the display, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System--TCAS, Global Positioning System--GPS, Magnetic Resonance Imaging--MRI Images, CAT scan images, Weather data, Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to view. Selecting any of the images may display available information about the selected item or may enhance the image. Predicted position vectors may be displayed as well as 3D terrain.
	Riley teaches Aerial positioning systems and methods include a Light Detection and Ranging (LIDAR) device mounted to a hub and one or more reflectors attached to a portion of an aircraft and configured to encode information scanable by the LIDAR device. The LIDAR device is configured to scan a field of view to identify the one or more reflectors and reflector encoded information to determine reflector position data.
Riley further teaches the modules, systems, or components and controllers therein, also may be implemented as part of one or more computers or processors. The computer or processor may include a computing device, an input device, a display unit, and an interface.
	Pongratz discloses an air-to-surface surveillance and/or weapons system includes a base aircraft and an unmanned slave aircraft that can be uncoupled from a base aircraft and coupled back to it again. The base aircraft and slave aircraft are equipped with coupling equipment designed to work together. The base aircraft is equipped with surveillance and monitoring equipment. Pongratz further discloses a stabilized camera is capable of scanning an observation region by means of the element which is controlled by the control unit and is moved by the drive unit, for example, a target tracking mirror, with the image sensor assigned to the shorter focal distance in order to detect, for example, the light emitted by a ship. If an object has been detected, then an enlarged representation of the detected object can be obtained by means of the first image sensor assigned to the longer focal distance, thereby facilitating identification of the object.
	Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Varga, Riley and Pongratz. Riley improves Varga’s HUD aircraft system by adding rear-facing camera and a lidar system which can measure the range of trailing aircraft and generate an image when said aircraft comes within a predetermined distance behind them on the pilot’s HUD.  Riley also teaches that HUD controllers maybe combined with other processors to run said system. Pongratz improves the system by using a camera lens that has a mirror array for input of the target illumination radiation, this design being such that the beam path of the camera lens can be switched between the first image sensor and the target illumination device in synchronization with the emission of the illumination pulse and the duration of each illumination pulse determines the distance from the camera system is to the target object and back.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694